DETAILED ACTION
Priority

1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
2.	Oath and declaration filed on 7/16/2019 is accepted.

Information Disclosure Statement
3.	The prior art documents submitted by application in the Information Disclosure Statement filed on  7/16/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
4.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 1-3,5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mihashi et al (7,311,402 B2) in view of Kelleher et al (2015/0057701 A1).
 Regarding claim 1, Mihashi et al discloses (refer to figures 1-6) an ophthalmic measurement device  (100) comprising: an illuminating optical system having an illumination light source (10)  that illuminates an eyeground of a subject's eye (60) (column 4, lines 25-40); a light receiving optical system (20) having a Hartman plate (22) and a light receiving unit, the Hartman plate configured to split the flux of reflected light that is reflected back from the eyeground of the subject's eye into multiple light fluxes, and the light receiving unit configured to receive light fluxes that are obtained as a result of splitting by the Hartman plate (22); and a computing unit (210) that calculates optical characteristics of the subject's eye from data of a tilt angle of the light flux obtained by the light receiving optical system; wherein the illumination light source is disposed at a predetermined position; and a structure (250) for  moving light source (column 8, lines 20-25).  
Mihashi et al discloses all of the claimed limitations except moving light focusing positions of the illuminating optical system and the light receiving optical system is not provided.
 Kelleher et al discloses moving light focusing positions of the illuminating optical system and the light receiving optical system is not provided (i.e., an optical path length change moving the light source and not moving light source , different ratio optical path length and increasing light transmission and decreasing light transmission , paragraph 0107).

Regarding claim 2, Mihashi et al discloses (refer to figures 1-6) an ophthalmic measurement device (100) comprising: an illuminating optical system  having an illumination light source (10) that illuminates an eye ground of a subject's eye (60); a light receiving optical system having a Hartman plate (22)  and a light receiving unit, the Hartman plate configured to split the flux of reflected light that is reflected back from the eye ground of the subject's eye into multiple light fluxes, and the light receiving unit configured to receive light fluxes that are obtained as a result of splitting by the Hartman plate; a computing unit (210) that calculates optical characteristics of the subject's eye from data of a tilt angle of the light flux obtained by the light receiving optical system wherein the illumination light source(10)  is disposed at a predetermined position so that a predetermined range of and the light receiving optical system  (column 8, lines 20-25).
Mihashi et al discloses all of the claimed limitations except measurable refraction value is secured without having to move light focusing positions of the illuminating optical system.
Kelleher et al discloses measurable refraction value is secured without having to move light focusing positions of the illuminating optical system

 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching measurable refraction value is secured without having to move light focusing positions of the illuminating optical system in to the Mihashi et al an ophthalmic measurement device for the purpose of better viewing during eye treatment as taught by Kelleher et al (paragraph 0021).
Regarding claim 3, depends on claim 2, Mihashi discloses all of the claimed limitations except, wherein an optical path length of the illuminating optical system is fixed, and the predetermined position of the illumination light source is set so that the optical path length is shorter than the optical path length in a case of focusing light on the eyeground in measuring the subject's eye with 0 D.  
Kelleher et al discloses moving light focusing positions and the optical path length is shorter than the optical path length in a case of focusing light on the eyeground in measuring the subject's eye with 0 D (i.e., an optical path length change moving the light source and not moving light source, different ratio optical path length and increasing light transmission and decreasing light transmission, paragraph 0107).
 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching moving light focusing positions of the illuminating optical system and the light receiving optical system in to the Mihashi et al an ophthalmic measurement device for the purpose of better viewing during eye treatment as taught by Kelleher et al (paragraph 0021).


Regarding claim 5, Mihashi et al discloses wherein the computing unit (210) performs image processing on an image obtained by the light receiving optical system and obtains the data of the tilt angle from the image that is subjected to the image processing.  
Regarding claim 6, Mihashi et al discloses wherein the illuminating optical system has multiple illumination light sources (10) that are disposed so as to have different light focusing positions (figure 1).  
Regarding claim 7, depends on claim 1, Mihashi discloses all of the claimed limitations except,  wherein the illuminating optical system has multiple optical paths with different lengths.  
Kelleher et al discloses illumination has a multiple optical paths.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching illumination has a multiple optical paths in to the  Mihashi et al an ophthalmic measurement device for the purpose of better viewing during eye treatment as taught by Kelleher et al (paragraph 0021).
 Regarding claim 8, depends on claim 2, Mihashi discloses all of the claimed limitations except, wherein an optical path length of the illuminating optical system is fixed, and the predetermined position of the illumination light source is set so that the optical path length is shorter than the optical path length in a case of focusing light on the eyeground in measuring the subject's eye with 0 D.  

 It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching moving light focusing positions of the illuminating optical system and the light receiving optical system in to the Mihashi et al an ophthalmic measurement device for the purpose of better viewing during eye treatment as taught by Kelleher et al (paragraph 0021).
Regarding claim 10, Mihashi et al discloses wherein the computing unit (210) performs image processing on an image obtained by the light receiving optical system and obtains the data of the tilt angle from the image that is subjected to the image processing.  
Regarding claim 11, Mihashi et al discloses wherein the illuminating optical system (100) has multiple illumination light sources (13) that are disposed so as to have different light focusing positions.  
 Regarding claim 12, depends on claim 2, Mihashi discloses all of the claimed limitations except, wherein the illuminating optical system has multiple optical paths with different lengths.  
Kelleher et al discloses illumination has a multiple optical paths.
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide teaching illumination has a multiple optical paths in to the Mihashi et al .
Allowable Subject Matter
5.    Claim 4 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.   The following is a statement of reasons for the indication of allowable subject matter:  wherein the optical path length is set in a range that is approximately 2.5 to 3 mm shorter than the optical path length in measuring the subject's eye with 0 D.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MOHAMMED A HASAN/           Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/31/2021